Name: 2000/695/EC: Commission Decision of 31 October 2000 amending Decision 2000/551/EC on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever (notified under document number C(2000) 3161) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  means of agricultural production;  health;  America;  agricultural policy
 Date Published: 2000-11-11

 Avis juridique important|32000D06952000/695/EC: Commission Decision of 31 October 2000 amending Decision 2000/551/EC on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever (notified under document number C(2000) 3161) (Text with EEA relevance) Official Journal L 286 , 11/11/2000 P. 0042 - 0043Commission Decisionof 31 October 2000amending Decision 2000/551/EC on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever(notified under document number C(2000) 3161)(Text with EEA relevance)(2000/695/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Whereas:(1) In certain States of the United States of America cases of West Nile fever, a non-contagious vector-transmitted viral disease accompanied by clinical signs of encephalitis, have been reported in horses.(2) The presence of this disease is liable to constitute a danger for humans and equidae.(3) The Commission therefore adopted Decision 2000/551/EC of 15 September 2000 on certain protection measures with regard to equidae coming from certain parts of the United States of America affected by West Nile fever(3).(4) In order to adapt the measures to the current epidemiological situation and the test requirements to the technique used in the exporting country, it is necessary to amend Commission Decision 2000/551/EC on certain protection measures with regard to equidae coming from the United States of America.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex II to Decision 2000/551/EC is replaced by the Annex to this Decision.Article 2Member States shall amend the measures they apply with regard to the United States of America to bring them into line with this Decision.They shall inform the Commission thereof.Article 3This Decision shall apply until 30 November 2000.Article 4This Decision is adressed to the Member States.Done at Brussels, 31 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 234, 16.9.2000, p. 46.ANNEX"ANNEX II>PIC FILE= "L_2000286EN.004303.EPS">"